DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.

This Office Action is responsive to Applicant's amendment filed on 18 August 2022.    Currently Claims 1-27 are pending and have been examined.  The examiner notes that the 101 rejection was withdrawn in the Office Action filed 24 December 2021.  

Response to Arguments

Applicant's arguments filed 18 August 2022 have been fully considered but they are moot in view of new grounds of rejection as necessitated by amendment.

	
Claim Rejections - 35 USC § 103
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schleiss et al. (U.S. Patent Publication 2012/0035749 A1) (hereafter Schleiss) in view of Baldwin (U.S. Patent 6,732,195 B1) in further view of Ruan et al. (U.S. Patent 7,447,176 B2) (hereafter Ruan).

	Referring to Claim 1, Schleiss teaches a method of automatically generating an ordered physical route in a process control system, wherein the process control system includes a wireless gateway network device and a plurality of process devices in wireless communication with the wireless gateway network device, the method implemented via one or more processors, the method comprising:

determining a signal strength of a wireless connection between each process device and the wireless gateway network device and/or between each process device and another process device (see; par. [0053] of Schleiss teaches determining signal strength of a wireless devices as part of a wireless gateway and between devices).

Schleiss does not explicitly disclose the following limitations, however,

Baldwin teaches generating an ordered physical walking route of traversal through a process plant in which the plurality of process devices are disposed, including a plurality of ordered stop points corresponding to each of the plurality of process devices according to the order of the plurality of process devices in the appended list; (see; col. 2, line (63) – col. 3, line (10) of Baldwin generating a walking route related to a maintenance using the most efficient (i.e. appended list) itinerary related to the peripheral devices (i.e. stop points), col. 4, line (60) – col. 5, line (32) at a facility (i.e. plant, col. 1, line (49) – col. 2, line (13) of Baldwin where peripheral device includes network devices (i.e. network communication devices)), and
displaying the ordered physical walking route of traversal through the process plant (see; col. 2, line (63) – col. 3, line (10) of Baldwin generating a waling route related to a maintenance using the most efficient itinerary related to the peripheral devices and providing a graphical representation of map locations).


The Examiner notes that Schleiss teaches similar to the instant application teaches seamless integration of process control devices in a process control environment.  Specifically, Schleiss discloses the diagnostic device collects diagnostics data related to the operation that supports one process control protocol it is therefore viewed as analogous art in the same field of endeavor. Additionally, Baldwin teaches updating a device driver from a local resource including peripheral devices and maintenance to Schleiss which seamless integration of process control devices in a process control environment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Schleiss discloses the diagnostic device collects diagnostics data related to the operation that supports one process control protocol.  However, Scheliess fails to disclose generating an ordered physical walking route of traversal through a process plant in which the plurality of process devices are disposed, including a plurality of ordered stop points corresponding to each of the plurality of process devices according to the order of the plurality of process devices in the appended list, and displaying the ordered physical walking route of traversal through the process plant.

Baldwin discloses generating an ordered physical walking route of traversal through a process plant in which the plurality of process devices are disposed, including a plurality of ordered stop points corresponding to each of the plurality of process devices according to the order of the plurality of process devices in the appended list, and displaying the ordered physical walking route of traversal through the process plant.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Schleiss generating an ordered physical walking route of traversal through a process plant in which the plurality of process devices are disposed, including a plurality of ordered stop points corresponding to each of the plurality of process devices according to the order of the plurality of process devices in the appended list, and displaying the ordered physical walking route of traversal through the process plant as taught by Baldwin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Schleiss and Baldwin teach the collecting and analysis of wireless networks in order to provide process control for the network to provide maintenance and they do not contradict or diminish the other alone or when combined.

Schleiss in view of Baldwin does not explicitly disclose the following limitations, however,

Ruan teaches for each process device, beginning with the first process device, in an initial list of process devices in direct wireless communication with the wireless gateway network device, where the process devices of the initial list are ranked therein according to a signal strength of a wireless connection with the wireless gateway network device, iteratively selecting the process devices from the initial list (see; Abstract of Ruan teaches the time to time updating of a ranking network list, that is based on col. 3, lines (27-38) ranking the quality, col. 2, lines (44-54) where the quality ranking takes into account signal strength of direct connection, col. 4, lines (49-67) based on the quality reaching a lower threshold associates with other network access points from ranking the initial ranking list), and
with each iteration, appending the initial list with the remaining process devices from the plurality of process devices until the plurality of process devices are included in the appended initial list by: (see; col. 3, lines (1-26) of Ruan teaches updating a list based on constant monitoring to determine a higher quality connection is available based on col. 2, lines (44-54) signal strength, Figure 4 from an initial candidate list, and then determining a ranked list based on quality, and then col. 3, lines (39-54) appending the list based on the quality raking, where col. 2, lines (44-54) the quality ranking takes into account signal strength,), 
creating a subsequent list of process devices in direct wireless communication with the process device selected from the initial list, wherein the process devices of the subsequent list are ranked therein according to a signal strength of a wireless connection with the process device selected from the initial list (see; col. 3, line (12) – col. 4, line (2) of Ruan teaches creating an appended list of devices in direct wireless communication, where the initial list is updated based on determined quality where the quality may hit a lower threshold and a re-ranking of the wireless devices takes place), 
appending the initial list with the process devices in the subsequent list, wherein each process device appended to the initial list is ranked therein after the process device selected from the initial list according to the signal strength of its wireless connection with the process device selected from the initial list, unless the process device from the subsequent list is already ranked in the initial list ahead of the selected process device from the initial list (see; col. 3, lines (38-54) of Ruan teaches appending the list, ranked by quality that generates the subsequent list, col. 2, lines (44-54) based on signal strength, col. 15, line (50) – col. 16, line (12) provides an example of the ranking an reranking of devices in access points in connection with the possible access points (i.e. process devices), col. 7, lines (36-62) where access and quality of signal strength includes the interfaces between wireless access points, when threshold is hit and the reranking takes place and moving the device rankings (i.e. ranked in the initial list ahead of the selected process device from the initial list). 

The Examiner notes that Schleiss teaches similar to the instant application teaches seamless integration of process control devices in a process control environment.  Specifically, Schleiss discloses the diagnostic device collects diagnostics data related to the operation that supports one process control protocol it is therefore viewed as analogous art in the same field of endeavor. Additionally, Baldwin teaches updating a device driver from a local resource including peripheral devices and maintenance to Schleiss which seamless integration of process control devices in a process control environment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Ruan teaches making roaming decisions based on association qualities between wireless devices and wireless access points to Schleiss and Baldwin which seamless integration of process control devices in a process control environment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Schleiss and Ruan discloses the diagnostic device collects diagnostics data related to the operation that supports one process control protocol.  However, Scheliess and Ruan fails to disclose for each process device, beginning with the first process device, in an initial list of process devices in direct wireless communication with the wireless gateway network device, where the process devices of the initial list are ranked therein according to a signal strength of a wireless connection with the wireless gateway network device, iteratively selecting the process devices from the initial list, with each iteration, appending the initial list with the remaining process devices from the plurality of process devices until the plurality of process devices are included in the appended initial list by, creating a subsequent list of process devices in direct wireless communication with the process device selected from the initial list, wherein the process devices of the subsequent list are ranked therein according to a signal strength of a wireless connection with the process device selected from the initial list, and appending the initial list with the process devices in the subsequent list, wherein each process device appended to the initial list is ranked therein after the process device selected from the initial list according to the signal strength of its wireless connection with the process device selected from the initial list, unless the process device from the subsequent list is already ranked in the initial list ahead of the selected process device from the initial list.

Ruan discloses for each process device, beginning with the first process device, in an initial list of process devices in direct wireless communication with the wireless gateway network device, where the process devices of the initial list are ranked therein according to a signal strength of a wireless connection with the wireless gateway network device, iteratively selecting the process devices from the initial list, with each iteration, appending the initial list with the remaining process devices from the plurality of process devices until the plurality of process devices are included in the appended initial list by, creating a subsequent list of process devices in direct wireless communication with the process device selected from the initial list, wherein the process devices of the subsequent list are ranked therein according to a signal strength of a wireless connection with the process device selected from the initial list, and appending the initial list with the process devices in the subsequent list, wherein each process device appended to the initial list is ranked therein after the process device selected from the initial list according to the signal strength of its wireless connection with the process device selected from the initial list, unless the process device from the subsequent list is already ranked in the initial list ahead of the selected process device from the initial list.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Schleiss and Baldwin for each process device, beginning with the first process device, in an initial list of process devices in direct wireless communication with the wireless gateway network device, where the process devices of the initial list are ranked therein according to a signal strength of a wireless connection with the wireless gateway network device, iteratively selecting the process devices from the initial list, with each iteration, appending the initial list with the remaining process devices from the plurality of process devices until the plurality of process devices are included in the appended initial list by, creating a subsequent list of process devices in direct wireless communication with the process device selected from the initial list, wherein the process devices of the subsequent list are ranked therein according to a signal strength of a wireless connection with the process device selected from the initial list, and appending the initial list with the process devices in the subsequent list, wherein each process device appended to the initial list is ranked therein after the process device selected from the initial list according to the signal strength of its wireless connection with the process device selected from the initial list, unless the process device from the subsequent list is already ranked in the initial list ahead of the selected process device from the initial list as taught by Ruan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Schleiss, Baldwin, and Ruan teach the collecting and analysis of wireless networks in order to provide process control for the network to provide maintenance and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 7, see discussion of claim 1 above, while Schleiss in view of Baldwin in further view of Ruan teaches the method above, Schleiss does not explicitly disclose a method having the limitations of, however,

Baldwin teaches displaying the ordered physical route on a display screen of a client computing device (see; par. [0013] of Rodbarry teaches a display that shows, (see; par. [0038]-[0044] the determined mapping of the route of the locations of the wireless devices including creating a list of the devices in the mapped route, where additionally signal strength is understood of the devices).

The Examiner notes that Schleiss teaches similar to the instant application teaches seamless integration of process control devices in a process control environment.  Specifically, Schleiss discloses the diagnostic device collects diagnostics data related to the operation that supports one process control protocol it is therefore viewed as analogous art in the same field of endeavor. Additionally, Baldwin teaches updating a device driver from a local resource including peripheral devices and maintenance to Schleiss which seamless integration of process control devices in a process control environment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Schleiss discloses the diagnostic device collects diagnostics data related to the operation that supports one process control protocol.  However, Scheliess fails to disclose displaying the ordered physical route on a display screen of a client computing device.

Baldwin discloses displaying the ordered physical route on a display screen of a client computing device.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Schleiss displaying the ordered physical route on a display screen of a client computing device as taught by Baldwin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Schleiss and Baldwin teach the collecting and analysis of wireless networks in order to provide process control for the network to provide maintenance and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 8, see discussion of claim 1 above, while Schleiss in view of Baldwin in further view of Ruan teaches the method above, Schleiss does not explicitly disclose a method having the limitations of, however,

Baldwin teaches the client computing device comprises a handheld device (see; Abstract and col. 2, lines (37-40) of Baldwin teaches a handheld maintenance terminal).

The Examiner notes that Schleiss teaches similar to the instant application teaches seamless integration of process control devices in a process control environment.  Specifically, Schleiss discloses the diagnostic device collects diagnostics data related to the operation that supports one process control protocol it is therefore viewed as analogous art in the same field of endeavor. Additionally, Baldwin teaches updating a device driver from a local resource including peripheral devices and maintenance to Schleiss which seamless integration of process control devices in a process control environment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Schleiss discloses the diagnostic device collects diagnostics data related to the operation that supports one process control protocol.  However, Scheliess fails to disclose the client computing device comprises a handheld device.

Baldwin discloses the client computing device comprises a handheld device.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Schleiss the client computing device comprises a handheld device as taught by Baldwin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Schleiss and Baldwin teach the collecting and analysis of wireless networks in order to provide process control for the network to provide maintenance and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 9, see discussion of claim 1 above, while Schleiss in view of Baldwin in further view of Ruan teaches the method above, Schleiss does not explicitly disclose a method having the limitations of, however,

Baldwin teaches mapping the ordered physical route over a map of the process control system (see; col. 2, line (63) – col. 3, line (10) of Baldwin generating a waling route related to a maintenance using the most efficient itinerary related to the peripheral devices and providing a graphical representation of map locations).

The Examiner notes that Schleiss teaches similar to the instant application teaches seamless integration of process control devices in a process control environment.  Specifically, Schleiss discloses the diagnostic device collects diagnostics data related to the operation that supports one process control protocol it is therefore viewed as analogous art in the same field of endeavor. Additionally, Baldwin teaches updating a device driver from a local resource including peripheral devices and maintenance to Schleiss which seamless integration of process control devices in a process control environment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Schleiss discloses the diagnostic device collects diagnostics data related to the operation that supports one process control protocol.  However, Scheliess fails to disclose mapping the ordered physical route over a map of the process control system.

Baldwin discloses mapping the ordered physical route over a map of the process control system.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Schleiss mapping the ordered physical route over a map of the process control system as taught by Baldwin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Schleiss and Baldwin teach the collecting and analysis of wireless networks in order to provide process control for the network to provide maintenance and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 10, see discussion of claim 1 above, while Schleiss in view of Baldwin in further view of Ruan teaches the method above, Schleiss does not explicitly disclose a method having the limitations of, however,

Baldwin teaches identifying process devices along a communication route within a wireless network, wherein each of the process devices in the initial list comprises a first process device along a communication route from the wireless network gateway device (see; col. 2, line (63) – col. 3, line (10) of Baldwin generating a walking route related to a maintenance using the most efficient (i.e. appended list) itinerary related to the peripheral devices (i.e. stop points), col. 4, line (60) – col. 5, line (32) at a facility (i.e. plant, col. 1, line (49) – col. 2, line (13) where peripheral device includes network devices (i.e. network communication devices)).

The Examiner notes that Schleiss teaches similar to the instant application teaches seamless integration of process control devices in a process control environment.  Specifically, Schleiss discloses the diagnostic device collects diagnostics data related to the operation that supports one process control protocol it is therefore viewed as analogous art in the same field of endeavor. Additionally, Baldwin teaches updating a device driver from a local resource including peripheral devices and maintenance to Schleiss which seamless integration of process control devices in a process control environment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Schleiss discloses the diagnostic device collects diagnostics data related to the operation that supports one process control protocol.  However, Scheliess fails to disclose identifying process devices along a communication route within a wireless network, wherein each of the process devices in the initial list comprises a first process device along a communication route from the wireless network gateway device.

Baldwin discloses identifying process devices along a communication route within a wireless network, wherein each of the process devices in the initial list comprises a first process device along a communication route from the wireless network gateway device.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Schleiss identifying process devices along a communication route within a wireless network, wherein each of the process devices in the initial list comprises a first process device along a communication route from the wireless network gateway device as taught by Baldwin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Schleiss and Baldwin teach the collecting and analysis of wireless networks in order to provide process control for the network to provide maintenance and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 11, see discussion of claim 10 above, while Schleiss in view of Baldwin in further view of Ruan teaches the method above, Schleiss does not explicitly disclose a method having the limitations of, however,

Baldwin teaches identifying process devices along a communication route within the wireless network comprises identifying process devices along a communication route within the wireless network using traceroute (see; col. 2, line (63) – col. 3, line (10) of Baldwin generating a walking route related to a maintenance using the most efficient (i.e. appended list) itinerary related to the peripheral devices (i.e. stop points), col. 4, line (60) – col. 5, line (32) at a facility (i.e. plant, col. 1, line (49) – col. 2, line (13) where peripheral device includes network devices (i.e. network communication devices)).

The Examiner notes that Schleiss teaches similar to the instant application teaches seamless integration of process control devices in a process control environment.  Specifically, Schleiss discloses the diagnostic device collects diagnostics data related to the operation that supports one process control protocol it is therefore viewed as analogous art in the same field of endeavor. Additionally, Baldwin teaches updating a device driver from a local resource including peripheral devices and maintenance to Schleiss which seamless integration of process control devices in a process control environment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Schleiss discloses the diagnostic device collects diagnostics data related to the operation that supports one process control protocol.  However, Scheliess fails to disclose identifying process devices along a communication route within a wireless network, wherein each of the process devices in the initial list comprises a first process device along a communication route from the wireless network gateway device.

Baldwin discloses identifying process devices along a communication route within a wireless network, wherein each of the process devices in the initial list comprises a first process device along a communication route from the wireless network gateway device.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Schleiss identifying process devices along a communication route within a wireless network, wherein each of the process devices in the initial list comprises a first process device along a communication route from the wireless network gateway device as taught by Baldwin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Schleiss and Baldwin teach the collecting and analysis of wireless networks in order to provide process control for the network to provide maintenance and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 20, Schleiss in view of Baldwin in further view of Ruan teaches a system for automatically generating an ordered physical route.  Claim 20 recites the same or similar limitations as those addressed above in claim 1, Claim 20 is therefore rejected for the same reasons as set forth above in claim 1, except for the following noted exceptions;

client computing device comprising a display, a microprocessor and a wireless transceiver communicatively coupled to the server via the wireless transceiver (see; par. [0082]-[0083] of Schleiss teaches a computing device for a user connected to a wireless network).

Schleiss does not explicitly disclose the following limitation, however,

Baldwin teaches a server comprising a processor, a memory operatively coupled to the processor and a server communication transceiver (see; col. 2, lines (37-62) of Baldwin a processor and memory coupled to, col. 1, line (49-67) regarding communication networks).

The Examiner notes that Schleiss teaches similar to the instant application teaches seamless integration of process control devices in a process control environment.  Specifically, Schleiss discloses the diagnostic device collects diagnostics data related to the operation that supports one process control protocol it is therefore viewed as analogous art in the same field of endeavor. Additionally, Baldwin teaches updating a device driver from a local resource including peripheral devices and maintenance to Schleiss which seamless integration of process control devices in a process control environment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Schleiss discloses the diagnostic device collects diagnostics data related to the operation that supports one process control protocol.  However, Scheliess fails to disclose a server comprising a processor, a memory operatively coupled to the processor and a server communication transceiver.

Baldwin discloses a server comprising a processor, a memory operatively coupled to the processor and a server communication transceiver.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Schleiss a server comprising a processor, a memory operatively coupled to the processor and a server communication transceiver as taught by Baldwin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Schleiss and Baldwin teach the collecting and analysis of wireless networks in order to provide process control for the network to provide maintenance and they do not contradict or diminish the other alone or when combined.


Claims 2-5, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schleiss et al. (U.S. Patent Publication 2012/0035749 A1) (hereafter Schleiss) in view of Baldwin (U.S. Patent 6,732,195 B1) in further view of Ruan et al. (U.S. Patent 7,447,176 B2) (hereafter Ruan) in further view of Ritzenthaler (U.S. Patent Publication 2005/0152283 A1).

	Referring to Claim 2, see discussion of claim 1 above, while Schleiss in view of Baldwin in further view of Ruan teaches the method above, Schleiss further discloses a method having the limitations of:

creating the initial list of process devices in direct wireless communication with the wireless gateway network device, where the process devices of the initial list are ranked therein according to the signal strength of the wireless connection between each process device in the initial list and the wireless gateway network device (see; par. [0053] of Schleiss teaches a list including signal strength of the wireless connection, that is made by par. [0007] constantly collecting process control information (i.e. iteratively), regarding par. [0054]-[0056] wireless gateway and transmission between neighbors in order, as part of the par. [0064] the collecting and communicating diagnostic information).

Schleiss in view of Baldwin in further view of Ruan does not explicitly disclose the following limitation, however,

Ritzenthaler teaches with higher signal strengths ranked ahead of weaker signal strengths (see; par. [0039] of Ritzenthaler teaches the ranking of wireless peripherals (i.e. weaker signal strength)).

The Examiner notes that Schleiss teaches similar to the instant application teaches seamless integration of process control devices in a process control environment.  Specifically, Schleiss discloses the diagnostic device collects diagnostics data related to the operation that supports one process control protocol it is therefore viewed as analogous art in the same field of endeavor. Additionally, Baldwin teaches updating a device driver from a local resource including peripheral devices and maintenance to Schleiss which seamless integration of process control devices in a process control environment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Ruan teaches making roaming decisions based on association qualities between wireless devices and wireless access points to Schleiss and Baldwin which seamless integration of process control devices in a process control environment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.   Additionally, Ritzenthaler teaches wireless device discovery for analyzing the wireless network and as it is comparable in certain respects to Schleiss, Baldwin, and Ruan which seamless integration of process control devices in a process control environment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Schleiss, Baldwin, and Ruan discloses the diagnostic device collects diagnostics data related to the operation that supports one process control protocol.  However, Scheliess, Baldwin, and Ruan fails to disclose with higher signal strengths ranked ahead of weaker signal strengths.

Ritzenthaler discloses with higher signal strengths ranked ahead of weaker signal strengths.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Schleiss, Baldwin, and Ruan with higher signal strengths ranked ahead of weaker signal strengths as taught by Ritzenthaler since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Schleiss, Baldwin, Ruan and Ritzenthaler teach the collecting and analysis of wireless networks in order to provide process control for the network to provide maintenance and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 3, see discussion of claim 1 above, while Schleiss in view of Baldwin in further view of Ruan teaches the method above, Schleiss in view of Baldwin in further view of Ruan does not explicitly disclose a method having the limitations of, however,

Ritzenthaler teaches a process device from the subsequent list that is already ranked in the initial list from a previous iteration of the initial list, appending the initial list comprises re-ranking the already-ranked process device in the initial list after the selected process device from the initial list according to the signal strength of its wireless connection with the process device selected from the initial list (see; par. [0035] of Ritzenthaler teaches a device list that provide rank of the devices can further rank the devices based on their functionality (i.e. signal strength and proximity).

The Examiner notes that Schleiss teaches similar to the instant application teaches seamless integration of process control devices in a process control environment.  Specifically, Schleiss discloses the diagnostic device collects diagnostics data related to the operation that supports one process control protocol it is therefore viewed as analogous art in the same field of endeavor. Additionally, Baldwin teaches updating a device driver from a local resource including peripheral devices and maintenance to Schleiss which seamless integration of process control devices in a process control environment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Ruan teaches making roaming decisions based on association qualities between wireless devices and wireless access points to Schleiss and Baldwin which seamless integration of process control devices in a process control environment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.   Additionally, Ritzenthaler teaches wireless device discovery for analyzing the wireless network and as it is comparable in certain respects to Schleiss, Baldwin, and Ruan which seamless integration of process control devices in a process control environment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Schleiss, Baldwin, and Ruan discloses the diagnostic device collects diagnostics data related to the operation that supports one process control protocol.  However, Scheliess, Baldwin, and Ruan fails to disclose a process device from the subsequent list that is already ranked in the initial list from a previous iteration of the initial list, appending the initial list comprises re-ranking the already-ranked process device in the initial list after the selected process device from the initial list according to the signal strength of its wireless connection with the process device selected from the initial list.

Ritzenthaler discloses a process device from the subsequent list that is already ranked in the initial list from a previous iteration of the initial list, appending the initial list comprises re-ranking the already-ranked process device in the initial list after the selected process device from the initial list according to the signal strength of its wireless connection with the process device selected from the initial list.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Schleiss, Baldwin, and Ruan a process device from the subsequent list that is already ranked in the initial list from a previous iteration of the initial list, appending the initial list comprises re-ranking the already-ranked process device in the initial list after the selected process device from the initial list according to the signal strength of its wireless connection with the process device selected from the initial list as taught by Ritzenthaler since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Schleiss, Baldwin, Ruan and Ritzenthaler teach the collecting and analysis of wireless networks in order to provide process control for the network to provide maintenance and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 4, see discussion of claim 1 above, while Schleiss in view of Baldwin in further view of Ruan teaches the method above, Schleiss in view of Baldwin in further view of Ruan does not explicitly disclose a method having the limitations of, however,

Ritzenthaler teaches measuring the signal strength of a wireless connection between each process device in direct wireless communication with the wireless gateway network device and the wireless gateway network device, wherein the signal strength is interpreted as correlating to the physical proximity of the process device to the wireless gateway network device (see; Abstract and par. [0039] of Ritzenthaler teaches the measuring of the signal strength of a wireless network where there is an indication of physical proximity and signal strength).

The Examiner notes that Schleiss teaches similar to the instant application teaches seamless integration of process control devices in a process control environment.  Specifically, Schleiss discloses the diagnostic device collects diagnostics data related to the operation that supports one process control protocol it is therefore viewed as analogous art in the same field of endeavor. Additionally, Baldwin teaches updating a device driver from a local resource including peripheral devices and maintenance to Schleiss which seamless integration of process control devices in a process control environment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Ruan teaches making roaming decisions based on association qualities between wireless devices and wireless access points to Schleiss and Baldwin which seamless integration of process control devices in a process control environment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.   Additionally, Ritzenthaler teaches wireless device discovery for analyzing the wireless network and as it is comparable in certain respects to Schleiss, Baldwin, and Ruan which seamless integration of process control devices in a process control environment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Schleiss, Baldwin, and Ruan discloses the diagnostic device collects diagnostics data related to the operation that supports one process control protocol.  However, Scheliess, Baldwin, and Ruan fails to disclose measuring the signal strength of a wireless connection between each process device in direct wireless communication with the wireless gateway network device and the wireless gateway network device, wherein the signal strength is interpreted as correlating to the physical proximity of the process device to the wireless gateway network device.

Ritzenthaler discloses measuring the signal strength of a wireless connection between each process device in direct wireless communication with the wireless gateway network device and the wireless gateway network device, wherein the signal strength is interpreted as correlating to the physical proximity of the process device to the wireless gateway network device.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Schleiss, Baldwin, and Ruan measuring the signal strength of a wireless connection between each process device in direct wireless communication with the wireless gateway network device and the wireless gateway network device, wherein the signal strength is interpreted as correlating to the physical proximity of the process device to the wireless gateway network device as taught by Ritzenthaler since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Schleiss, Baldwin, Ruan and Ritzenthaler teach the collecting and analysis of wireless networks in order to provide process control for the network to provide maintenance and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 5, see discussion of claim 1 above, while Schleiss in view of Baldwin in further view of Ruan teaches the method above, Schleiss in view of Baldwin in further view of Ruan does not explicitly disclose a method having the limitations of, however,

Ritzenthaler teaches measuring the signal strength of a wireless connection between each process device in direct wireless communication with another process device, wherein the signal strength is interpreted as correlating to the physical proximity of the process devices (see; Abstract and par. [0039] of Ritzenthaler teaches the measuring of the signal strength of a wireless network, and par. [0015] determining the signal strength between different devices, par. [0018] in order to understand the connection, par. [0040] where the measuring all the wireless connections in order to determine the highest quality connections).

The Examiner notes that Schleiss teaches similar to the instant application teaches seamless integration of process control devices in a process control environment.  Specifically, Schleiss discloses the diagnostic device collects diagnostics data related to the operation that supports one process control protocol it is therefore viewed as analogous art in the same field of endeavor. Additionally, Baldwin teaches updating a device driver from a local resource including peripheral devices and maintenance to Schleiss which seamless integration of process control devices in a process control environment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Ruan teaches making roaming decisions based on association qualities between wireless devices and wireless access points to Schleiss and Baldwin which seamless integration of process control devices in a process control environment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Ritzenthaler teaches wireless device discovery for analyzing the wireless network and as it is comparable in certain respects to Schleiss, Baldwin, and Ruan which seamless integration of process control devices in a process control environment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Schleiss, Baldwin, and Ruan discloses the diagnostic device collects diagnostics data related to the operation that supports one process control protocol.  However, Scheliess, Baldwin, and Ruan fails to disclose measuring the signal strength of a wireless connection between each process device in direct wireless communication with another process device, wherein the signal strength is interpreted as correlating to the physical proximity of the process devices.

Ritzenthaler discloses measuring the signal strength of a wireless connection between each process device in direct wireless communication with another process device, wherein the signal strength is interpreted as correlating to the physical proximity of the process devices.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Schleiss, Baldwin, and Ruan measuring the signal strength of a wireless connection between each process device in direct wireless communication with another process device, wherein the signal strength is interpreted as correlating to the physical proximity of the process devices as taught by Ritzenthaler since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Schleiss, Baldwin, Ruan and Ritzenthaler teach the collecting and analysis of wireless networks in order to provide process control for the network to provide maintenance and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 21, see discussion of claim 20 above, while Schleiss in view of Baldwin in further view of Ruan teaches the system above Claim 21 recites the same or similar limitations as those addressed above in claim 2, Claim 21 is therefore rejected for the same or similar limitations as set forth above in claim 2.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schleiss et al. (U.S. Patent Publication 2012/0035749 A1) (hereafter Schleiss) in view of Baldwin (U.S. Patent 6,732,195 B1) in further view of Ruan et al. (U.S. Patent 7,447,176 B2) (hereafter Ruan) in further view of Rodbarry et al. (U.S. Patent Publication 2006/0239276 A1) (hereafter Rodbarry).

	Referring to Claim 6, see discussion of claim 1 above, while Schleiss in view of Baldwin in further view of Ruan teaches the method above, Schleiss does not explicitly disclose a method having the limitations of, however,

Baldwin teaches a start of the ordered physical route comprises the physical location within the process control system of the process device first listed in the appended initial list, (see; col. 2, line (63) – col. 3, line (10) of Baldwin generating a waling route related to a maintenance using the most efficient itinerary related to the peripheral devices and providing a graphical representation of map locations).

The Examiner notes that Schleiss teaches similar to the instant application teaches seamless integration of process control devices in a process control environment.  Specifically, Schleiss discloses the diagnostic device collects diagnostics data related to the operation that supports one process control protocol it is therefore viewed as analogous art in the same field of endeavor. Additionally, Baldwin teaches updating a device driver from a local resource including peripheral devices and maintenance to Schleiss which seamless integration of process control devices in a process control environment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Schleiss discloses the diagnostic device collects diagnostics data related to the operation that supports one process control protocol.  However, Scheliess fails to disclose a start of the ordered physical route comprises the physical location within the process control system of the process device first listed in the appended initial list.

Baldwin discloses a start of the ordered physical route comprises the physical location within the process control system of the process device first listed in the appended initial list.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Schleiss a start of the ordered physical route comprises the physical location within the process control system of the process device first listed in the appended initial list as taught by Baldwin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Schleiss and Baldwin teach the collecting and analysis of wireless networks in order to provide process control for the network to provide maintenance and they do not contradict or diminish the other alone or when combined.

Schleiss in view of Baldwin in further view of Ruan does not explicitly disclose the following limitation, however,

Rodbarry teaches wherein the process device first listed in the appended initial list corresponds to the process device having the strongest signal strength with the wireless network gateway device (see; par. [0038]-[0044] of Rodbarry teaches determining the mapping of the route of the locations of the wireless devices including creating a list of the devices in the mapped route, where additionally signal strength is understood of the devices).

The Examiner notes that Schleiss teaches similar to the instant application teaches seamless integration of process control devices in a process control environment.  Specifically, Schleiss discloses the diagnostic device collects diagnostics data related to the operation that supports one process control protocol it is therefore viewed as analogous art in the same field of endeavor. Additionally, Baldwin teaches updating a device driver from a local resource including peripheral devices and maintenance to Schleiss which seamless integration of process control devices in a process control environment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Ruan teaches making roaming decisions based on association qualities between wireless devices and wireless access points to Schleiss and Baldwin which seamless integration of process control devices in a process control environment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Rodbarry teaches wireless gateway server providing updating mapping data for wireless gateways and as it is comparable in certain respects to Schleiss, Baldwin, and Ruan which seamless integration of process control devices in a process control environment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Schleiss, Baldwin, and Ruan discloses the diagnostic device collects diagnostics data related to the operation that supports one process control protocol.  However, Scheliess, Baldwin, and Ruan fails to disclose generating an ordered physical route of traversal through the plurality of process devices according to the order of the plurality of process devices in the appended list, and displaying the ordered physical route of traversal.

Rodbarry discloses generating an ordered physical route of traversal through the plurality of process devices according to the order of the plurality of process devices in the appended list, and displaying the ordered physical route of traversal.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Schleiss, Baldwin, and Ruan generating an ordered physical route of traversal through the plurality of process devices according to the order of the plurality of process devices in the appended list, and displaying the ordered physical route of traversal as taught by Rodbarry since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Schleiss, Baldwin, Ruan and Rodbarry teach the collecting and analysis of wireless networks in order to provide process control for the network to provide maintenance and they do not contradict or diminish the other alone or when combined.


Claims 12, 17-19, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schleiss et al. (U.S. Patent Publication 2012/0035749 A1) (hereafter Schleiss) in view of Baldwin (U.S. Patent 6,732,195 B1) in further view of Ruan et al. (U.S. Patent 7,447,176 B2) (hereafter Ruan) in further view of Levendel et al. (U.S. Patent Publication 2006/0133328 A1) (hereafter Levendel).

	Referring to Claim 12, Schleiss in view of Baldwin in further view of Ruan teaches a method of generating an ordered physical route.  Claim 12 recites the same or similar limitations as those addressed above in claim 1, Claim 12 is therefore rejected for the same reasons as set forth above in claim 1, except for the following noted exceptions, however,

creating a primary ordered list of wireless network nodes in direct wireless communication with the wireless gateway network device, wherein the wireless network nodes comprising the primary ordered list are organized according to decreasing signal strength with the wireless gateway network device (see; par. [0053] of Schleiss teaches signal strength updating parameters related to a wireless gateway and between devices, that is made by par. [0007] constantly collecting process control information (i.e. iteratively) updating the initial (i.e. primary) list).

comprising the secondary ordered list are organized according to decreasing signal strength with the selected wireless network node (see; par. [0053] of Schleiss teaches determining signal strength of a wireless devices as part of a wireless gateway and between devices).

Schleiss in view of Baldwin in further view of Ruan does not explicitly disclose the following limitation, however,

Levendel teaches creating a secondary ordered list of wireless network nodes in direct wireless communication with the selected wireless network node, wherein the wireless network nodes (see; par. [0031] of Levendel teaches creating a list of nodes in a wireless network taking into account the connection to other devices in the form of determining a hop count).

The Examiner notes that Schleiss teaches similar to the instant application teaches seamless integration of process control devices in a process control environment.  Specifically, Schleiss discloses the diagnostic device collects diagnostics data related to the operation that supports one process control protocol it is therefore viewed as analogous art in the same field of endeavor. Additionally, Baldwin teaches updating a device driver from a local resource including peripheral devices and maintenance to Schleiss which seamless integration of process control devices in a process control environment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Ruan teaches making roaming decisions based on association qualities between wireless devices and wireless access points to Schleiss and Baldwin which seamless integration of process control devices in a process control environment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Levendel teaches internet oriented ad hoc network including wireless networks that are monitored and as it is comparable in certain respects to Schleiss, Baldwin, and Ruan which seamless integration of process control devices in a process control environment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Schleiss, Baldwin, and Ruan discloses the diagnostic device collects diagnostics data related to the operation that supports one process control protocol.  However, Scheliess, Baldwin, and Ruan fails to disclose creating a secondary ordered list of wireless network nodes in direct wireless communication with the selected wireless network node, wherein the wireless network nodes.

Levendel discloses creating a secondary ordered list of wireless network nodes in direct wireless communication with the selected wireless network node, wherein the wireless network nodes.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Schleiss, Baldwin, and Ruan creating a secondary ordered list of wireless network nodes in direct wireless communication with the selected wireless network node, wherein the wireless network nodes as taught by Levendel since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Schleiss, Baldwin, Ruan and Levendel teach the collecting and analysis of wireless networks in order to provide process control for the network to provide maintenance and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 17, see discussion of claim 12 above, while Schleiss in view of Baldwin in further view of Ruan in further view of Levendel teaches the method above Claim 17 recites the same or similar limitations as those addressed above in claim 7, Claim 17 is therefore rejected for the same or similar limitations as set forth above in claim 7.

	Referring to Claim 18, see discussion of claim 17 above, while Schleiss in view of Baldwin in further view of Ruan in further view of Levendel teaches the method above Claim 18 recites the same or similar limitations as those addressed above in claim 8, Claim 18 is therefore rejected for the same or similar limitations as set forth above in claim 8.

	Referring to Claim 19, see discussion of claim 12 above, while Schleiss in view of Baldwin in further view of Ruan in further view of Levendel teaches the method above Claim 19 recites the same or similar limitations as those addressed above in claim 9, Claim 19 is therefore rejected for the same or similar limitations as set forth above in claim 9.

Referring to Claim 26, see discussion of claim 20 above, while Schleiss in view of Bladwin in further view of Ruan in further view of Levendel teaches the system above Claim 26 recites the same or similar limitations as those addressed above in claim 17, Claim 26 is therefore rejected for the same or similar limitations as set forth above in claim 17.

	Referring to Claim 27, see discussion of claim 20 above, while Schleiss in view of Bladwin in further view of Ruan in further view of Levendel teaches the system above Claim 27 recites the same or similar limitations as those addressed above in claim 19, Claim 27 is therefore rejected for the same or similar limitations as set forth above in claim 19.


Claims 13-15, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schleiss et al. (U.S. Patent Publication 2012/0035749 A1) (hereafter Schleiss) in view of Baldwin (U.S. Patent 6,732,195 B1) in further view of Ruan et al. (U.S. Patent 7,447,176 B2) (hereafter Ruan) in further view of Levendel et al. (U.S. Patent Publication 2006/0133328 A1) (hereafter Levendel) in further view of JIN (U.S. Patent Publication 2009/0141666 A1) (hereafter Jin).

	Referring to Claim 13, see discussion of claim 12 above, while Schleiss in view of Baldwin in further view of Ruan in further view of Levendel teaches the method above, Schleiss in view of Baldwin in further view of Ruan does not explicitly disclose a method having the limitations of, however,

Levendel teaches selecting a wireless network node from among the plurality of wireless network nodes (see; Abstract and par. [0005] of Levendel teaches selecting and understanding details of the network nodes), and
determining the hop count of the selected wireless network node with respect to the wireless gateway network device (see; par. [0077] of Levendel teaches the determining of nodes placement in network including hop count of the nodes associated by the devices), and
adding the selected wireless network node to the end of the primary ordered list if the hop count is zero (see; par. [0031] of Levendel teaches the adding of nodes to a list based on determined hop count including nodes that have a hop count of zero).

The Examiner notes that Schleiss teaches similar to the instant application teaches seamless integration of process control devices in a process control environment.  Specifically, Schleiss discloses the diagnostic device collects diagnostics data related to the operation that supports one process control protocol it is therefore viewed as analogous art in the same field of endeavor. Additionally, Baldwin teaches updating a device driver from a local resource including peripheral devices and maintenance to Schleiss which seamless integration of process control devices in a process control environment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Ruan teaches making roaming decisions based on association qualities between wireless devices and wireless access points to Schleiss and Baldwin which seamless integration of process control devices in a process control environment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Levendel teaches internet oriented ad hoc network including wireless networks that are monitored and as it is comparable in certain respects to Schleiss, Baldwin, and Ruan which seamless integration of process control devices in a process control environment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Schleiss, Baldwin, and Ruan discloses the diagnostic device collects diagnostics data related to the operation that supports one process control protocol.  However, Scheliess, Baldwin, and Ruan fails to disclose selecting a wireless network node from among the plurality of wireless network nodes, determining the hop count of the selected wireless network node with respect to the wireless gateway network device, and adding the selected wireless network node to the end of the primary ordered list if the hop count is zero.

Levendel discloses selecting a wireless network node from among the plurality of wireless network nodes, determining the hop count of the selected wireless network node with respect to the wireless gateway network device, and adding the selected wireless network node to the end of the primary ordered list if the hop count is zero.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Schleiss, Baldwin, and Ruan selecting a wireless network node from among the plurality of wireless network nodes, determining the hop count of the selected wireless network node with respect to the wireless gateway network device, and adding the selected wireless network node to the end of the primary ordered list if the hop count is zero as taught by Levendel since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Schleiss, Baldwin, Ruan and Levendel teach the collecting and analysis of wireless networks in order to provide process control for the network to provide maintenance and they do not contradict or diminish the other alone or when combined.

Schleiss in view of Baldwin in further view of Ruan in further view of Levendel does not explicitly disclose the following limitations, however,

Jin teaches comparing a received signal strength indicator (RSSI) of the selected wireless network node to an RSSI of a wireless network node preceding the selected wireless network node in the primary list (see; par. [0043] of Jin teaches the comparing of signal strength of two nodes, where the signal strength is par. [0056] is RSSI), and
re-organizing the primary list to rank the selected wireless network node ahead of the preceding wireless network node if the RSSI of the selected wireless network node is greater than the RSSI of the preceding wireless network node (see; par. [0012] of Jin teaches the measurement of signal strength and identifying a list of information related to par. [0056] the RSSI).

The Examiner notes that Schleiss teaches similar to the instant application teaches seamless integration of process control devices in a process control environment.  Specifically, Schleiss discloses the diagnostic device collects diagnostics data related to the operation that supports one process control protocol it is therefore viewed as analogous art in the same field of endeavor. Additionally, Baldwin teaches updating a device driver from a local resource including peripheral devices and maintenance to Schleiss which seamless integration of process control devices in a process control environment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Ruan teaches making roaming decisions based on association qualities between wireless devices and wireless access points to Schleiss and Baldwin which seamless integration of process control devices in a process control environment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Levendel teaches internet oriented ad hoc network including wireless networks that are monitored and as it is comparable in certain respects to Schleiss, Baldwin, and Ruan which seamless integration of process control devices in a process control environment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Jin teaches wireless sensor network using dynamic message routing algorithm and method of controlling the wireless senor as monitoring a wireless network and as it is comparable in certain respects to Schleiss, Baldwin, Ruan and Levendel which seamless integration of process control devices in a process control environment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Schleiss, Baldwin, Ruan and Levendel discloses the diagnostic device collects diagnostics data related to the operation that supports one process control protocol.  However, Scheliess, Baldwin, Ruan and Levendel fails to disclose comparing a received signal strength indicator (RSSI) of the selected wireless network node to an RSSI of a wireless network node preceding the selected wireless network node in the primary list, and re-organizing the primary list to rank the selected wireless network node ahead of the preceding wireless network node if the RSSI of the selected wireless network node is greater than the RSSI of the preceding wireless network node.

Jin discloses comparing a received signal strength indicator (RSSI) of the selected wireless network node to an RSSI of a wireless network node preceding the selected wireless network node in the primary list, and re-organizing the primary list to rank the selected wireless network node ahead of the preceding wireless network node if the RSSI of the selected wireless network node is greater than the RSSI of the preceding wireless network node.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Schleiss, Baldwin, Ruan and Levendel comparing a received signal strength indicator (RSSI) of the selected wireless network node to an RSSI of a wireless network node preceding the selected wireless network node in the primary list, and re-organizing the primary list to rank the selected wireless network node ahead of the preceding wireless network node if the RSSI of the selected wireless network node is greater than the RSSI of the preceding wireless network node as taught by Jin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Schleiss, Baldwin, Ruan Levendel, and Jin teach the collecting and analysis of wireless networks in order to provide process control for the network to provide maintenance and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 14, see discussion of claim 12 above, while Schleiss in view of Baldwin in further view of Ruan in further view of Levendel teaches the method above, Schleiss in view of Baldwin in further view of Ruan does not explicitly disclose a method having the limitations of, however,

Levendel teaches selecting a wireless network node from among the plurality of wireless network nodes (see; Abstract and par. [0005] of Levendel teaches selecting and understanding details of the network nodes), and
determining the hop count of the selected wireless network node with respect to the wireless network node selected from the previous iteration of the primary ordered list (see; par. [0077] of Levendel teaches the determining of nodes placement in network including hop count of the nodes associated by the devices), and
adding the selected wireless network node to the end of the secondary ordered list if the hop count is zero (see; Abstract of Levendel teaches that based on information regarding received and processed signals, par. [0057] creating new list of nodes where there is changes based on the location and taking into account zero hop counts).

The Examiner notes that Schleiss teaches similar to the instant application teaches seamless integration of process control devices in a process control environment.  Specifically, Schleiss discloses the diagnostic device collects diagnostics data related to the operation that supports one process control protocol it is therefore viewed as analogous art in the same field of endeavor. Additionally, Baldwin teaches updating a device driver from a local resource including peripheral devices and maintenance to Schleiss which seamless integration of process control devices in a process control environment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Ruan teaches making roaming decisions based on association qualities between wireless devices and wireless access points to Schleiss and Baldwin which seamless integration of process control devices in a process control environment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Levendel teaches internet oriented ad hoc network including wireless networks that are monitored and as it is comparable in certain respects to Schleiss, Baldwin, and Ruan which seamless integration of process control devices in a process control environment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Schleiss, Baldwin, and Ruan discloses the diagnostic device collects diagnostics data related to the operation that supports one process control protocol.  However, Scheliess, Baldwin, and Ruan fails to disclose selecting a wireless network node from among the plurality of wireless network nodes, determining the hop count of the selected wireless network node with respect to the wireless network node selected from the previous iteration of the primary ordered list, and adding the selected wireless network node to the end of the secondary ordered list if the hop count is zero.

Levendel discloses selecting a wireless network node from among the plurality of wireless network nodes, determining the hop count of the selected wireless network node with respect to the wireless network node selected from the previous iteration of the primary ordered list, and adding the selected wireless network node to the end of the secondary ordered list if the hop count is zero.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Schleiss, Baldwin, and Ruan selecting a wireless network node from among the plurality of wireless network nodes, determining the hop count of the selected wireless network node with respect to the wireless network node selected from the previous iteration of the primary ordered list, and adding the selected wireless network node to the end of the secondary ordered list if the hop count is zero. as taught by Levendel since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Schleiss, Baldwin, Ruan and Levendel teach the collecting and analysis of wireless networks in order to provide process control for the network to provide maintenance and they do not contradict or diminish the other alone or when combined.

Schleiss in view of Baldwin in further view of Ruan in further view of Levendel does not explicitly disclose the following limitations, however,

Jin teaches comparing a received signal strength indicator (RSSI) of the selected wireless network node from the plurality of wireless network nodes to an RSSI of a wireless network node preceding the selected wireless network node from the plurality of wireless network nodes in the secondary ordered list (see; par. [0043] of Jin teaches the comparing of signal strength of two nodes, where the signal strength is par. [0056] is RSSI), and
re-organizing the secondary ordered list to rank the selected wireless network node from the plurality of wireless network nodes ahead of the preceding wireless network node if the RSSI of the selected wireless network node from the plurality of wireless network nodes is greater than the RSSI of the preceding wireless network node (see; par. [0012] of Jin teaches the measurement of signal strength and identifying a list of information related to par. [0056] the RSSI).

The Examiner notes that Schleiss teaches similar to the instant application teaches seamless integration of process control devices in a process control environment.  Specifically, Schleiss discloses the diagnostic device collects diagnostics data related to the operation that supports one process control protocol it is therefore viewed as analogous art in the same field of endeavor. Additionally, Baldwin teaches updating a device driver from a local resource including peripheral devices and maintenance to Schleiss which seamless integration of process control devices in a process control environment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Ruan teaches making roaming decisions based on association qualities between wireless devices and wireless access points to Schleiss and Baldwin which seamless integration of process control devices in a process control environment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.   Additionally, Levendel teaches internet oriented ad hoc network including wireless networks that are monitored and as it is comparable in certain respects to Schleiss, Baldwin, and Ruan which seamless integration of process control devices in a process control environment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Jin teaches wireless sensor network using dynamic message routing algorithm and method of controlling the wireless senor as monitoring a wireless network and as it is comparable in certain respects to Schleiss, Baldwin, Ruan and Levendel which seamless integration of process control devices in a process control environment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Schleiss, Baldwin, Ruan and Levendel discloses the diagnostic device collects diagnostics data related to the operation that supports one process control protocol.  However, Scheliess, Baldwin, Ruan and Levendel fails to disclose comparing a received signal strength indicator (RSSI) of the selected wireless network node from the plurality of wireless network nodes to an RSSI of a wireless network node preceding the selected wireless network node from the plurality of wireless network nodes in the secondary ordered list, and re-organizing the secondary ordered list to rank the selected wireless network node from the plurality of wireless network nodes ahead of the preceding wireless network node if the RSSI of the selected wireless network node from the plurality of wireless network nodes is greater than the RSSI of the preceding wireless network node.

Jin discloses comparing a received signal strength indicator (RSSI) of the selected wireless network node from the plurality of wireless network nodes to an RSSI of a wireless network node preceding the selected wireless network node from the plurality of wireless network nodes in the secondary ordered list, and re-organizing the secondary ordered list to rank the selected wireless network node from the plurality of wireless network nodes ahead of the preceding wireless network node if the RSSI of the selected wireless network node from the plurality of wireless network nodes is greater than the RSSI of the preceding wireless network node.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Schleiss, Baldwin, Ruan and Levendel comparing a received signal strength indicator (RSSI) of the selected wireless network node from the plurality of wireless network nodes to an RSSI of a wireless network node preceding the selected wireless network node from the plurality of wireless network nodes in the secondary ordered list, and re-organizing the secondary ordered list to rank the selected wireless network node from the plurality of wireless network nodes ahead of the preceding wireless network node if the RSSI of the selected wireless network node from the plurality of wireless network nodes is greater than the RSSI of the preceding wireless network node as taught by Jin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Schleiss, Baldwin, Ruan, Levendel, and Jin teach the collecting and analysis of wireless networks in order to provide process control for the network to provide maintenance and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 15, see discussion of claim 12 above, while Schleiss in view of Baldwin in further view of Ruan in further view of Levendel teaches the method above, Schleiss in view of Baldwin in further view of Ruan does not explicitly disclose a method having the limitations of, however,

Levendel teaches selecting a wireless network node from the secondary ordered list (see; par. [0057] of Levendel teaches a new list based on changes in the signal strength), and
determining whether the wireless network node selected from the secondary ordered list is already ranked above the wireless network node selected from the previous iteration of the primary ordered list in the previous iteration of the primary ordered list (see; par. [0077] of Levendel teaches the determining of nodes placement in network including hop count of the nodes associated by the devices), and
determining whether the wireless network node selected from the secondary ordered list is already ranked in the previous iteration of the primary ordered list if the wireless network node selected from the secondary ordered list is not ranked above the wireless network node selected from the previous iteration of the primary ordered list in the previous iteration of the primary ordered list (see; par. [0077] of Levendel teaches the determining of nodes placement in network including hop count of the nodes associated by the device, par. [0031] where creating a list of nodes in a wireless network taking into account the connection to other devices in the form of determining a hop count which equates to signal strength), and
adding the wireless network node selected from the secondary ordered list to the primary ordered list after the wireless network node selected from the previous iteration of the primary ordered list according to the order of wireless network nodes in the secondary ordered list if the wireless network node from the secondary ordered list is not already ranked in the previous iteration of the primary ordered list (see; par. [0077] of Levendel teaches the determining of nodes placement in network (i.e. updating) including hop count of the nodes associated by the device, par. [0031] where creating a list of nodes in a wireless network taking into account the connection to other devices in the form of determining a hop count which equates to signal strength).

The Examiner notes that Schleiss teaches similar to the instant application teaches seamless integration of process control devices in a process control environment.  Specifically, Schleiss discloses the diagnostic device collects diagnostics data related to the operation that supports one process control protocol it is therefore viewed as analogous art in the same field of endeavor. Additionally, Baldwin teaches updating a device driver from a local resource including peripheral devices and maintenance to Schleiss which seamless integration of process control devices in a process control environment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Ruan teaches making roaming decisions based on association qualities between wireless devices and wireless access points to Schleiss, Baldwin, and Ruan which seamless integration of process control devices in a process control environment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Levendel teaches internet oriented ad hoc network including wireless networks that are monitored and as it is comparable in certain respects to Schleiss, Baldwin, and Ruan which seamless integration of process control devices in a process control environment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Schleiss, Baldwin, and Ruan discloses the diagnostic device collects diagnostics data related to the operation that supports one process control protocol.  However, Scheliess, Baldwin, and Ruan fails to disclose selecting a wireless network node from among the plurality of wireless network nodes, determining the hop count of the selected wireless network node with respect to the wireless network node selected from the previous iteration of the primary ordered list, and adding the selected wireless network node to the end of the secondary ordered list if the hop count is zero.

Levendel discloses selecting a wireless network node from among the plurality of wireless network nodes, determining the hop count of the selected wireless network node with respect to the wireless network node selected from the previous iteration of the primary ordered list, and adding the selected wireless network node to the end of the secondary ordered list if the hop count is zero.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Schleiss, Baldwin, and Ruan selecting a wireless network node from among the plurality of wireless network nodes, determining the hop count of the selected wireless network node with respect to the wireless network node selected from the previous iteration of the primary ordered list, and adding the selected wireless network node to the end of the secondary ordered list if the hop count is zero as taught by Levendel since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Schleiss, Baldwin, Ruan and Levendel teach the collecting and analysis of wireless networks in order to provide process control for the network to provide maintenance and they do not contradict or diminish the other alone or when combined.

Schleiss in view of Baldwin in further view of Ruan in further view of Levendel does not explicitly disclose the following limitation, however,

Jin teaches re-organizing the primary ordered list to rank the wireless network node selected from the secondary ordered list after the wireless network node selected from the previous iteration of the primary ordered list according to the order of wireless network nodes in the secondary ordered list if the wireless network node from the secondary ordered list is already ranked in the previous iteration of the primary ordered list (see; par. [0012] of Jin teaches the measurement of signal strength and identifying a list of information related to par. [0056] the RSSI).

The Examiner notes that Schleiss teaches similar to the instant application teaches seamless integration of process control devices in a process control environment.  Specifically, Schleiss discloses the diagnostic device collects diagnostics data related to the operation that supports one process control protocol it is therefore viewed as analogous art in the same field of endeavor. Additionally, Baldwin teaches updating a device driver from a local resource including peripheral devices and maintenance to Schleiss which seamless integration of process control devices in a process control environment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Ruan teaches making roaming decisions based on association qualities between wireless devices and wireless access points to Schleiss and Baldwin which seamless integration of process control devices in a process control environment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Levendel teaches internet oriented ad hoc network including wireless networks that are monitored and as it is comparable in certain respects to Schleiss, Baldwin, and Ruan which seamless integration of process control devices in a process control environment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Jin teaches wireless sensor network using dynamic message routing algorithm and method of controlling the wireless senor as monitoring a wireless network and as it is comparable in certain respects to Schleiss, Baldwin, Ruan, and Levendel which seamless integration of process control devices in a process control environment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Schleiss, Baldwin, Ruan and Levendel discloses the diagnostic device collects diagnostics data related to the operation that supports one process control protocol.  However, Scheliess, Baldwin, Ruan and Levendel fails to disclose re-organizing the primary ordered list to rank the wireless network node selected from the secondary ordered list after the wireless network node selected from the previous iteration of the primary ordered list according to the order of wireless network nodes in the secondary ordered list if the wireless network node from the secondary ordered list is already ranked in the previous iteration of the primary ordered list.

Jin discloses re-organizing the primary ordered list to rank the wireless network node selected from the secondary ordered list after the wireless network node selected from the previous iteration of the primary ordered list according to the order of wireless network nodes in the secondary ordered list if the wireless network node from the secondary ordered list is already ranked in the previous iteration of the primary ordered list.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Schleiss, Baldwin, Ruan and Levendel re-organizing the primary ordered list to rank the wireless network node selected from the secondary ordered list after the wireless network node selected from the previous iteration of the primary ordered list according to the order of wireless network nodes in the secondary ordered list if the wireless network node from the secondary ordered list is already ranked in the previous iteration of the primary ordered list as taught by Jin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Schleiss, Baldwin, Ruan, Levendel, and Jin teach the collecting and analysis of wireless networks in order to provide process control for the network to provide maintenance and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 22, see discussion of claim 20 above, while Schleiss in view of Baldwin in further view of Ruan in further view of Levendel teaches the system above Claim 22 recites the same or similar limitations as those addressed above in claim 13, Claim 22 is therefore rejected for the same or similar limitations as set forth above in claim 13.

	Referring to Claim 23, see discussion of claim 20 above, while Schleiss in view of Bladwin in further view of Ruan in further view of Levendel teaches the system above Claim 23 recites the same or similar limitations as those addressed above in claim 14, Claim 23 is therefore rejected for the same or similar limitations as set forth above in claim 14.

	Referring to Claim 24, see discussion of claim 20 above, while Schleiss in view of Bladwin in further view of Ruan in further view of Levendel teaches the system above Claim 24 recites the same or similar limitations as those addressed above in claim 15, Claim 24 is therefore rejected for the same or similar limitations as set forth above in claim 15.


Claims 16 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schleiss et al. (U.S. Patent Publication 2012/0035749 A1) (hereafter Schleiss) in view of Baldwin (U.S. Patent 6,732,195 B1) in further view of Ruan et al. (U.S. Patent 7,447,176 B2) (hereafter Ruan) in further view of Levendel et al. (U.S. Patent Publication 2006/0133328 A1) (hereafter Levendel) in further view of Rodbarry et al. (U.S. Patent Publication 2006/0239276 A1) (hereafter Rodbarry).

	Referring to Claim 16, see discussion of claim 12 above, while Schleiss in view of Baldwin in further view of Ruan in further view of Levendel teaches the method above Claim 16 recites the same or similar limitations as those addressed above in claim 6, Claim 16 is therefore rejected for the same or similar limitations as set forth above in claim 6.

	Referring to Claim 25, see discussion of claim 20 above, while Schleiss in view of Bladwin in further view of Ruan in further view of Levendel teaches the system above Claim 25 recites the same or similar limitations as those addressed above in claim 16, Claim 25 is therefore rejected for the same or similar limitations as set forth above in claim 16.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571 272-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623